TO THE HONORABLE, THE SUPREME COURT OF LOUISIANA:
The petition of ALBERTO ORTIZ, defendant herein, filing a Motion to Withdraw Application for Supervisory Writs in matter No. 364-727 “C” of the docket of the Criminal District Court for the Parish of Orleans.
I.
Defendant and Relator herein has been charged by a Bill of Information on the docket of the Criminal District Court for the Parish of Orleans, State of Louisiana, with a violation of La.R.S. 40:966(A)(2), relative to Possession of Marijuana with Intent to Distribute.
A.

GROUND FOR WITHDRAWAL

Both defendants in the above-captioned matter, ALBERTO ORTIZ and JUAN DE-HOYOS, have entered pleas of guilty in Sec*174tion “C” of the Criminal District Court for the Parish of Orleans.
Since this matter is closed, it is respectfully requested that the Application be withdrawn.
Motion granted.